Penhaskashi v EQR-E. 27th St. Apts., LLC (2018 NY Slip Op 03936)





Penhaskashi v EQR-E. 27th St. Apts., LLC


2018 NY Slip Op 03936


Decided on June 5, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 5, 2018

Friedman, J.P., Sweeny, Gische, Mazzarelli, Gesmer, JJ.


6765 151965/15

[*1]Michelle Penhaskashi, Plaintiff-Respondent,
vEQR-East 27th Street Apartments, LLC, et al., Defendants-Appellants, Duane Reade, Inc., et al., Defendants.


Molod Spitz & Desantis, P.C., New York (Marcy Sonneborn of counsel), for appellants.
Block O'Toole & Murphy, New York (David L. Scher of counsel), for respondent.

Order, Supreme Court, New York County (Kelly O'Neill Levy, J.), entered August 15, 2017, which, to the extent appealed from as limited by the briefs, denied the motion of defendants EQR-East 27th Street Apartments, LLC and Equity Residential Management LLC for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Triable issues of fact exist as to whether defendants were negligent in the removal of ice from the sidewalk adjacent to the premises, creating the alleged dangerous condition (see Vargas v Central Parking Sys., 35 AD3d 255 [1st Dept 2006]). Contrary to defendants' contention that they were entitled to summary judgment because plaintiff could not identify the cause of her fall, plaintiff clearly testified that she fell on a slippery surface. Furthermore, photographs taken of the area only minutes after plaintiff fell raise an issue of fact as to whether plaintiff slipped on ice created by runoff of melting snow and were properly considered on the motion (see Denyssenko v Plaza Realty Servs., Inc., 8 AD3d 207, 208 [1st Dept 2004]).
We have considered defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 5, 2018
CLERK